The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on June 11, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: June 11, 2019




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

    In re:                                            )           Chapter 7
                                                      )
    ERICK ETIENNE LAGROUX,                            )           Case No. 17-40198
        Debtor.                                       )
                                                      )            Judge Arthur I. Harris
                                                      )
    ALLCARE MEDICAL SERVICES,                         )
    LLC,                                              )           Adversary Proceeding
         Plaintiff.                                   )           No. 17-4045
                                                      )
    v.                                                )
                                                      )
    MICHAEL D. BUZULENCIA,                            )
    TRUSTEE,                                          )
        Defendant.                                    )

                                MEMORANDUM OF OPINION 1

             On May 21, 2019, the defendant-trustee filed a motion for discovery

sanctions based on the plaintiff’s alleged failure to turn over its corporate minutes



1
    This Opinion is not intended for official publication.



17-04045-aih         Doc 153    FILED 06/11/19            ENTERED 06/11/19 12:28:21            Page 1 of 9
book and the failure to preserve certain text messages and emails. Both parties

have now filed supplemental briefs. For the reasons that follow, the motion for

sanctions is denied.

                                 JURISDICTION

      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (O). The

Court has jurisdiction over core proceedings under 28 U.S.C. §§ 1334 and 157(a)

and Local General Order 2012-7 of the United States District Court for the

Northern District of Ohio.

               PROCEDURAL AND FACTUAL BACKGROUND

      Plaintiff AllCare Medical Services, LLC (“AllCare” or “the LLC”) filed an

adversary complaint seeking declaratory relief related to the rights and obligations

of the debtor, Erick Etienne LaGroux, and the Chapter 7 trustee, Michael D.

Buzulencia, as they relate to AllCare. Before filing for bankruptcy, LaGroux had

been an officer and member of AllCare. As such, his rights and obligations were

governed by applicable state law and the operating agreement of AllCare. On

November 3, 2016, the debtor submitted his written resignation by email to Rob

Simmons and Sharon Gobbi, two members of AllCare at that time (Plaintiff’s

Exhibit 2). The following day, he attempted to unresign by email to Mr. Simmons

and Ms. Gobbi (Plaintiff’s Exhibit 3), but the other members never accepted his

                                          2




17-04045-aih   Doc 153   FILED 06/11/19       ENTERED 06/11/19 12:28:21   Page 2 of 9
unresignation (Plaintiff’s Exhibit 4). Within a few months, LaGroux was working

for a competitor of AllCare, a position inconsistent with LaGroux’s obligations

under the operating agreement should he still wish to continue as an active

member, as opposed to simply retaining his economic interest until that interest

could be sold under the terms of the operating agreement (AllCare Operating

Agreement, Joint Exhibit No. 4, paragraphs 15 and 22). After LaGroux had begun

working for a competitor, LaGroux filed for relief under Chapter 7 of the

Bankruptcy Code on February 9, 2017 (Case No. 17-40198).

      After LaGroux filed for bankruptcy, the Chapter 7 trustee assumed

ownership of whatever rights and obligations the debtor had with respect to

AllCare. AllCare attempted to reach a consensual resolution with the debtor and

the trustee, but was unsuccessful. On December 6, 2017, AllCare initiated an

adversary proceeding (Adv. Pro. No. 17-4045). Among the declaratory relief

AllCare sought was a determination that the debtor resigned from his membership

(or at least separated himself from the LLC) before filing for bankruptcy, that the

trustee has no right to participate in the management and conduct of the LLC, that

the trustee only holds an economic interest, that the debtor and therefore now the

trustee holds only bare legal title to certain domain names, and that the trustee’s




                                           3




17-04045-aih   Doc 153    FILED 06/11/19       ENTERED 06/11/19 12:28:21   Page 3 of 9
economic interest in the LLC is to be valued and sold consistent with the terms of

state law and the operating agreement.

      The Court conducted a trial on March 29, 2019, but permitted the de bene

esse deposition of Ms. Gobbi to be taken at a later date because health issues

prevented her from traveling from Long Island, New York, to Youngstown, Ohio.

During the deposition on May 2, 2019, Ms. Gobbi appeared to acknowledge that

AllCare maintained a minutes book, which was inconsistent with representations

that AllCare’s attorney had advised the trustee’s attorney in earlier emails during

discovery and document production. Ms. Gobbi also testified that certain text

messages and emails in connection with LaGroux’s resignation had been deleted.

Rather than attempt to resolve the apparent discrepancy over the minutes book at

the deposition with opposing counsel or by seeking guidance by phoning the

undersigned judge, the trustee’s attorney waited until May 21, 2019, to file a

motion for sanctions, one day before scheduled closing arguments. The trustee

never took a discovery deposition of Ms. Gobbi.

      On May 22, 2019, the Court heard further argument on the motion for

sanctions and set up a supplemental briefing schedule. The Court deferred closing

arguments until after the motion for sanctions was resolved. On June 4, 2019,

AllCare filed its supplemental response, and on June 6, 2019, the trustee filed his

                                          4




17-04045-aih   Doc 153   FILED 06/11/19       ENTERED 06/11/19 12:28:21   Page 4 of 9
supplemental response. Based on AllCare’s response, the trustee concedes that

notwithstanding anything in Ms. Gobbi’s deposition testimony on May 2, 2019,

AllCare maintains no minutes book. The Court therefore treats this portion of the

motion for sanctions as moot. The trustee continues to maintain that discovery

sanctions are appropriate for the failure to preserve emails and text messages under

Federal Rule of Civil Procedure 37(e), made applicable to this proceeding under

Bankruptcy Rule 7037.

                                   DISCUSSION

      Federal Rule of Civil Procedure 37(e) was completely revised in 2015.

Rule 37(e) now provides as follows:

      (e) Failure to Preserve Electronically Stored Information. If
      electronically stored information that should have been preserved in
      the anticipation or conduct of litigation is lost because a party failed to
      take reasonable steps to preserve it, and it cannot be restored or
      replaced through additional discovery, the court:
             (1) upon finding prejudice to another party from loss of the
             information, may order measures no greater than necessary to
             cure the prejudice; or
             (2) only upon finding that the party acted with the intent to
             deprive another party of the information’s use in the litigation
             may:
                    (A) presume that the lost information was unfavorable to
                    the party;
                    (B) instruct the jury that it may or must presume the
                    information was unfavorable to the party; or
                    (C) dismiss the action or enter a default judgment.


                                          5




17-04045-aih   Doc 153   FILED 06/11/19       ENTERED 06/11/19 12:28:21     Page 5 of 9
      The extensive advisory committee notes accompanying the 2015

amendments are instructive. The notes provide in pertinent part:

             The new rule applies only if the lost information should have
      been preserved in the anticipation or conduct of litigation and the
      party failed to take reasonable steps to preserve it. Many court
      decisions hold that potential litigants have a duty to preserve relevant
      information when litigation is reasonably foreseeable. Rule 37(e) is
      based on this common-law duty; it does not attempt to create a new
      duty to preserve. The rule does not apply when information is lost
      before a duty to preserve applies.

Fed. R. Civ. P. 37(e)(1), Notes of Advisory Committee on 2015

Amendments. In deciding whether and when a duty to preserve arose,

      [c]ourts should consider the extent to which a party was on notice that
      litigation was likely and that the information would be relevant. A
      variety of events may alert a party to the prospect of litigation. Often
      these events provide only limited information about that prospective
      litigation, however, so that the scope of information that should be
      preserved may remain uncertain. It is important not to be blinded to
      this reality by hindsight arising from familiarity with an action as it is
      actually filed.

Id.

      The Court has reviewed the record in this case and finds that the trustee has

not established that AllCare failed to take reasonable steps to preserve the text

messages and emails in question after the duty to preserve arose. The Court

believes that the duty to preserve did not arise until after attempts to resolve the

valuation of LaGroux’s interest proved unsuccessful. See Motion for Summary

                                           6




17-04045-aih   Doc 153    FILED 06/11/19       ENTERED 06/11/19 12:28:21    Page 6 of 9
Judgment, Docket No. 95, page 8. This was some time shortly before this

adversary proceeding was filed in December 2017. The Court notes that the

trustee did not seek to retain counsel until February 2018, after this adversary

proceeding had been commenced. In other words, the trustee himself did not

anticipate the need to retain counsel to initiate or defend a contested matter or an

adversary proceeding until after AllCare filed its adversary proceeding. Nor does

the Court believe that LaGroux’s bankruptcy filing constitutes the anticipation or

conduct of litigation with respect to AllCare’s obligations under Rule 37(e).

      Subdivision (e)(1) only applies:

      if information should have been preserved in the anticipation or
      conduct of litigation, a party failed to take reasonable steps to preserve
      the information, information was lost as a result, and the information
      could not be restored or replaced by additional discovery. In addition,
      a court may resort to (e)(1) measures only “upon finding prejudice to
      another party from loss of the information.” An evaluation of
      prejudice from the loss of information necessarily includes an
      evaluation of the information’s importance in the litigation.

Fed. R. Civ. P. 37(e)(1), Notes of Advisory Committee on 2015

Amendments.

      Even if AllCare should have preserved information in the anticipation or

conduct of litigation, the Court does not find prejudice to the trustee from the

failure to preserve text messages and emails between the members of AllCare. The

trustee is not seeking any affirmative claims against AllCare such as any claims
                                           7




17-04045-aih   Doc 153    FILED 06/11/19       ENTERED 06/11/19 12:28:21   Page 7 of 9
that LaGroux might have had against AllCare in connection with his resignation

and attempted unresignation. In addition, the record contains overwhelming

evidence that LaGroux withdrew from AllCare before filing for bankruptcy on

February 9, 2017, either voluntarily when he submitted his resignation on

November 3, 2016, or involuntarily when he began working for a competitor of

AllCare a few months later. Under the terms of Ohio law and the operating

agreement, LaGroux’s right to participate in the management and conduct of the

limited liability company’s business therefore terminated before LaGroux ever

filed for bankruptcy. See Ohio Rev. Code §§ 1705.16(A) and 1705.161; AllCare

Operating Agreement, Joint Exhibit 4, paragraphs 15, 20, and 21. And while the

trustee notes that AllCare has continued to show the trustee as a member on

various tax returns, nothing about this fact is inconsistent with LaGroux and now

the trustee retaining only an economic interest. Until that interest can be sold

under the terms of the operating agreement, a process which the trustee has thus far

balked at, the trustee presumably remains a member of AllCare for tax purposes,

even though LaGroux and the trustee have no right to participate in the

management and conduct of the LLC’s business.

      As the advisory committee has indicated, “[a]n evaluation of prejudice

from the loss of information necessarily includes an evaluation of the

                                          8




17-04045-aih   Doc 153   FILED 06/11/19       ENTERED 06/11/19 12:28:21    Page 8 of 9
information’s importance in the litigation.” Fed. R. Civ. P. 37(e)(1), Notes of

Advisory Committee on 2015 Amendments. Presumably, the deleted texts

and emails surrounding LaGroux’s resignation and attempted unresignation

included discussion about what to do next and may well have included

disparaging comments about LaGroux. But even if the emails and text

messages show that the other members accepted LaGroux’s attempted

unresignation, which the Court finds highly unlikely, it remains undisputed

that LaGroux separated himself from the LLC by working for a competitor

of AllCare before filing for bankruptcy.

      Thus, even if AllCare had a duty to preserve the emails and text messages in

connection with LaGroux’s resignation and attempted unresignation, the Court

finds no prejudice from the loss of that information. Therefore, sanctions are

unavailable to the trustee under Rule 37(e)(1). Nor does the Court find this to be

the rare situation where a party “acted with the intent to deprive another party of

the information’s use in the litigation” under Rule 37(e)(2).

      Accordingly, the trustee’s motion for discovery sanctions is denied.

      IT IS SO ORDERED.




                                           9




17-04045-aih   Doc 153   FILED 06/11/19        ENTERED 06/11/19 12:28:21   Page 9 of 9
